Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied the opportunity to testify before the Grand Jury and that he was denied his right to a prompt arraignment. By his plea of guilty, however, defendant effectively forfeited appellate review of those contentions inasmuch as they do not call into question the court’s jurisdiction nor are they of constitutional magnitude (see, People v Taylor, 65 NY2d 1, 5; People v Wheeler, 176 AD2d 1133, 1134, lv denied 79 NY2d 924). (Appeal from Judgment of Steuben County Court, Purple, Jr., J. — Attempted Burglary, 3rd Degree.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.